Order entered July 26, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00120-CV

                   BRUCE DWAIN COPELAND, Appellant

                                        V.

            NATIONSTAR MORTGAGE, LLC, ET AL., Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-15575

                                     ORDER

      The reporter’s record is past due and the court reporter has notified the Court

that appellant has not requested the reporter’s record. By letter dated June 25,

2021, we instructed appellant to file, within ten days, notice that he has requested

preparation of the reporter’s record and written verification that he has paid or

made arrangements to pay the reporter’s fee. We cautioned appellant that failure

to comply may result in an order that the appeal be submitted without the

reporter’s record. As of today’s date, appellant has not responded. Accordingly,
we ORDER the appeal be submitted without the reporter’s record. See TEX. R.

APP. P. 37.3(c).

      Appellant shall file his brief on the merits within thirty days of the date of

this order.

                                            /s/    BONNIE LEE GOLDSTEIN
                                                   JUSTICE